527 So. 2d 285 (1988)
PARADYNE CORPORATION and Crum & Forster, Appellants,
v.
Catherine SELMER, Appellee.
No. 87-1705.
District Court of Appeal of Florida, First District.
June 17, 1988.
Robert A. Donahue and Stephanie S. Collison, of Rissman, Weisberg, Barrett & Hurt, P.A., Vero Beach, for appellants.
David M. Hammond, of David M. Hammond, P.A., Orlando, for appellee.
WIGGINTON, Judge.
We affirm the order of the deputy commissioner awarding claimant temporary *286 total disability and wage-loss benefits, costs and interest. See Rodriguez v. Dade County School Board, 511 So. 2d 712 (Fla. 1st DCA 1987); Rhaney v. Dobbs House, Inc., 415 So. 2d 1277 (Fla. 1st DCA 1982); Alchar Wholesale Hardware Company v. Mason, 452 So. 2d 127 (Fla. 1st DCA 1984). However, in regard to the wage-loss benefits, we agree with the employer/carrier that claimant voluntarily limited her income by failing to accept the job offered by the employer. Bare complaints of pain and inability to work are insufficient to override medical evidence that the claimant is capable of working and does not satisfy the claimant's evidentiary burden of proving that her inability to find work is due to physical disability related to the industrial injury. C. & B. Interiors v. Crispino, 446 So. 2d 242 (Fla. 1st DCA 1984). Accordingly, the cause is remanded for the deputy to apply the deemed earnings provision under section 440.15(3)(b)2, Florida Statutes (1985).
MILLS and SHIVERS, JJ., concur.